 


109 HR 5321 IH: Access to Better Choice in Dialysis Act of 2006
U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5321 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2006 
Mr. Bass (for himself, Mr. McDermott, and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a pilot project to demonstrate the impact of payment for more frequent hemodialysis treatment under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Access to Better Choice in Dialysis Act of 2006. 
2.Medicare pilot project for payment for more frequent hemodialysis treatment 
(a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall implement a 5-year pilot project to measure the impact of increasing the payment amount otherwise provided under section 1881(b) of the Social Security Act (42 U.S.C. 1395rr(b)), based upon the provision of hemodialysis treatment more frequently than 3 times per week. 
(b)Increased payment amount 
(1)In generalUnder the pilot project, subject to paragraph (2), the increase in payment amount shall be, in the case of hemodialysis treatment provided— 
(A)for a 4th session in a week, 70 percent of the full composite rate; 
(B)for a 5th session in a week, 40 percent of the full composite rate; 
(C)for a 6th session in a week, 30 percent of the full composite rate; 
(D)for a 7th session in a week, 20 percent of the full composite rate; and 
(E)for any subsequent session in a week, no additional payment amount. 
(2)Funding limitationThe pilot program shall be structured in a manner so that the total additional amounts paid under the program for hemodialysis treatment during— 
(A)its first year of operation does not exceed $15,000,000; 
(B)its second year of operation does not exceed $30,000,000; 
(C)its third year of operation does not exceed $50,000,000; 
(D)its fourth year of operation does not exceed $75,000,000; and 
(E)its fifth year of operation does not exceed $90,000,000.No expenditures shall be made for hemodialysis treatment under the pilot program after its fifth year of operation. 
(3)Funding from SMI Trust FundFunds from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of the Social Security Act (42 U.S.C. 1395t) shall be available, in advance of appropriations, to meet obligations arising from the pilot program under this section. 
(c)Data collection and analysis 
(1)Data collectionThe Secretary shall provide for the collection of data to measure the clinical and financial impact of higher frequency hemodialysis treatments, including its impact on— 
(A)health status and on the utilization of, and expenditures for, other health care services, including for separately-billable drugs, such as erythropoietin (also known as Epogen), iron, and hospitalizations; and 
(B)patients' working status, resulting in— 
(i)a reduction in Social Security Disability Insurance payments; 
(ii)increased Federal and State income and employment tax payments; and 
(iii)a reduction in Medicare payments due to increased coverage under employer group health plans. 
(2)Reports to CongressThe Secretary shall periodically submit to Congress reports on the pilot program under this section. The Secretary shall submit a final report to Congress and to the Medicare Payment Advisory Commission no later than 6 months after the completion of the program. Such final report shall include findings regarding the clinical and financial impact of more frequent hemodialysis treatment. 
(3)MedPAC analysisThe Medicare Payment Advisory Commission shall evaluate the Secretary’s findings in the final report under paragraph (2) and shall submit to Congress, no later than 6 months after the date of the Commission’s receipt of such final report, and shall include in the report its analysis of the desirability of expanded medicare payment for more frequent hemodialysis treatment. 
(d)DefinitionsIn this section: 
(1)Full composite rateThe term full composite rate means the rate determined under section 1881(b)(7) of the Social Security Act (42 U.S.C. 1395rr(b)(7)). 
(2)Hemodialysis treatmentThe term hemodialysis treatment includes equivalent therapy requiring blood access, but does not include treatment administered on an emergency or acute basis. 
(3)SecretaryThe term Secretary means the Secretary of Health and Human Services.  
 
